UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4283
JOHNNIE LEE JAMES, JR.,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
    for the Northern District of West Virginia, at Martinsburg.
           Frederick P. Stamp, Jr., Chief District Judge.
                             (CR-00-5)

                      Submitted: January 23, 2001

                      Decided: February 5, 2001

      Before WILKINS and TRAXLER, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

James T. Kratovil, KRATOVIL LAW OFFICES, Charles Town,
West Virginia, for Appellant. Melvin W. Kahle, Jr., United States
Attorney, Thomas O. Mucklow, Assistant United States Attorney,
Martinsburg, West Virginia, for Appellee.
2                       UNITED STATES v. JAMES
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Johnnie Lee James, Jr., appeals his conviction for retaliation
against a witness, pursuant to 18 U.S.C.A. § 1513(b)(1) (West Supp.
2000), and sentence of thirty-three months’ imprisonment. James’
attorney has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967). Counsel states that there are no meritorious grounds
for appeal but raises the single claim challenging the sufficiency of
the evidence to support James’ conviction. James filed a pro se sup-
plemental brief arguing facts and challenging his sentence. In accor-
dance with the requirements of Anders, we have considered the briefs
on appeal and examined the entire record for meritorious issues. We
find no error and affirm.

   To determine if there is sufficient evidence to support a conviction,
this Court considers whether there is substantial evidence, taking the
view most favorable to the Government, to support it. Glasser v.
United States, 315 U.S. 60, 80 (1942); United States v. Burgos, 94
F.3d 849, 854 (4th Cir. 1996) (citing Evans v. United States, 504 U.S.
255, 257 (1992)). We do not re-weigh the evidence or re-consider the
credibility of witnesses. See Glasser, 315 U.S. at 80; United States v.
Aragon, 983 F.2d 1306, 1308 (4th Cir. 1993).

   This case involves a physical altercation occurring between James
and a former co-worker following the conclusion of a civil trial in
which James was the plaintiff, the co-worker testified for the defense,
and the trial resulted in a defense verdict. The jury in the instant crim-
inal case was required to determine whether James’ version or the co-
worker’s version of the facts surrounding the altercation was more
credible. It is well established that the question of witness credibility
is within the sole province of the jury and not susceptible to review.
United States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989). The jury
had sufficient evidence upon which to base its guilty verdict.
                         UNITED STATES v. JAMES                          3
   With respect to James’ pro se challenge to his sentence, he was
sentenced within the guidelines range and below the statutory maxi-
mum. Therefore, his sentence is not reviewable on appeal. See United
States v. Porter, 909 F.2d 789, 794 (4th Cir. 1990).

   Pursuant to Anders, this Court has reviewed the record for potential
error and has found none. Accordingly, we affirm James’ conviction
and sentence. This Court requires that counsel inform his client, in
writing, of his right to petition to the Supreme Court of the United
States for further review. If the client requests that a petition be filed,
but counsel believes that such a petition would be frivolous, then
counsel may move in this court for leave to withdraw from represen-
tation. Counsel’s motion must state that a copy thereof was served on
the client. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                             AFFIRMED